DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on February 11, 2022 has been carefully considered.  The changes made to the Specification and Drawings are acceptable.  Claims 1-14 are canceled.  Claims 15-28 are under consideration.
Response to Arguments
Applicant's arguments filed on February 11, 2022 have been carefully considered.
With respect to the rejection of claims 15 and 25 under 35 U.S.C. 103 as being unpatentable over Avery et al. in view of Coker, Applicant (see paragraph bridging pages 8-9) argues that Avery et al. fails to disclose a “chemical plant”, which is a plant that produces a chemical compound, e.g., ammonia or methanol.  
Applicant’s argument is found persuasive.  Therefore, the rejection of claims 15, 18-21, and 25-27 under 35 U.S.C. 103 as being unpatentable over Avery et al. in view of Coker; the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Avery et al. in view of Coker, as applied to claim 15, and further in view of Yoshimura et al.; and the rejection of claims 17 and 28 under 35 U.S.C. 103 as being unpatentable over Avery et al. in view of Coker, as applied to claims 15 and 25, and further in view of Sanada et al. have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 15 and 25 under 35 U.S.C. 103 as being unpatentable over Pinto or Bauer et al. in view of Avery et al. and Coker have been considered but they are not found persuasive.  Since these rejections also rely on the teachings of Avery et al. and Coker, Applicant’s arguments with respect to the rejection of claims 15 and 25 under 35 U.S.C. 103 as being unpatentable over Avery et al. in view of Coker are addressed.
Applicant (at page 9, second paragraph) argues,
“… it is noted that the steam turbine of Avery includes an adsorption chiller system.  On the contrary, the chemical plant of the claimed subject matter comprises “a refrigeration system including at least one absorption refrigeration unit.” (emphasis added). This is a substantial difference of the claimed refrigeration system with respect to the chiller taught by Avery.
Indeed, Avery is solely and exclusively restricted to an adsorption-type refrigeration system. No part of Avery makes reference either explicitly or implicitly to a possible use in the steam turbine of an absorption-type refrigeration system. Rather, in Avery, the indication of ammonia and water is specifically made in the context of an adsorption chiller, and no other (see par. [0022]).
Applicant respectfully submits that it is totally irrelevant that water-ammonia absorption-type refrigeration systems are known in the art (see Coker) because Avery is not concerned at all with this type of systems. Asserting that, in view of Coker, one having ordinary skill in the art would have regarded the chiller of Avery as an absorption refrigeration system when using ammonia and water is also based on inadmissible hindsight.
In the absence of a clear indication to do so, an indication which is fully missing in the cited references, one having ordinary skill in the art would have not deviated from the constant teaching of Avery of providing an adsorption chiller. In other words, there is no motivation in cited references for drastically modifying the adsorption chiller of Avery into an absorption unit.  This is true even assuming arguendo that absorption refrigeration systems as such are known in the art. In particular, it is noted that Coker is a generic disclosure that gives no hint to one having ordinary skill in the art towards a replacement of the refrigeration unit in the specific steam turbine of Avery.”
The Office respectfully disagrees.
As well-known in the art, a refrigeration unit is identified by its working fluid-- i.e., an adsorption refrigeration unit circulates a working fluid comprising an adsorbent, whereas an absorption refrigeration unit circulates a working fluid comprising an absorbent.  
In adsorption refrigeration, the refrigerant vapor adsorbs onto a solid surface acting as the adsorbent.  
On the other hand, in absorption refrigeration, the refrigerant vapor absorbs into a liquid acting as the absorbent.
In the preferred embodiment, Avery et al. discloses an adsorption refrigeration unit (i.e., adsorption chiller 40) that circulates a working fluid comprising an adsorbent in the form of a “silica gel-water working pair” (see paragraph [0022]; see also paragraphs [0031]-[0036]).  The water of the working pair functions as the refrigerant, while the silica gel of the working pair functions as an adsorbent that adsorbs water vapor onto its surface. 
Avery et al., however, also broadly discloses (at paragraph [0022]; with emphasis),
“Adsorption chillers may also utilize other substances as the working pair, such as water and zeolite, ammonia and water, hydrogen and certain metal hydrides, activated carbon and a number of fluids, are a few of the available working pairs.”
While Avery et al. lists “ammonia and water” as a suitable working pair for the adsorption chillers, one of ordinary skill in the art would understand that this as a misnomer because it is well-known in the art that the ammonia-water working pair is a working fluid that comprises an absorbent.  The ammonia of the working pair functions as the refrigerant, while the water (liquid) of the working pair functions as an absorbent into which ammonia vapor is absorbed.
	This was further evidenced by Coker, which discloses that one of the most common industrial absorption-type refrigeration systems utilizes aqua-ammonia as the working pair, wherein “… the principle of operation depends upon the capability of water to absorb large quantities of ammonia vapor, which can be released from the solution by the direct application of heat.” (see page 644, second column, first and second paragraphs).
	Sarbu et al. (Energy and Buildings 67 (2013) 286-297) is also cited here to further explain the key differences between absorption refrigeration and adsorption refrigeration.  
Sarbu et al. (see first paragraph of 6.2.3 Adsorption refrigeration, on page 294) states, 
“The adsorption process differs from the absorption process in that absorption is a volumetric phenomenon, whereas adsorption is a surface phenomenon.  The primary component of an adsorption system is a solid porous surface with a large surface area and a large adsorptive cavity.”  (with emphasis).
Sarbu et al. (see second paragraph of 6.2.3 Adsorption refrigeration) further discloses common working pairs for the adsorption refrigeration technique, including: silica gel/water; activated-carbon/methanol; activated-carbon/ammonia; and zeolite/water.  Note that in each case, the working pair includes a solid surface (i.e., silica gel, activated-carbon, or zeolite).  
In contrast, Sarbu et al. (see first and fourth paragraphs of 6.2.1 Absorption refrigeration, on pages 291-292) discloses that typical working pairs for absorption refrigeration include: ammonia and water (NH3/H2O) or lithium bromide and water (H2O/LiBr). 
	The Office therefore maintains that it would have been obvious for one of ordinary skill in the art to provide a working fluid comprising the ammonia-water working pair for the refrigeration unit in Avery et al. because the ammonia-water working pair was specifically disclosed by Avery et al. as a suitable working pair for the refrigeration unit (see paragraph [0022]).  As such, the refrigeration unit would be considered an absorption refrigeration unit, wherein the ammonia of the working pair functions as the refrigerant, and the water (liquid) of the working pair functions as the absorbent, as further evidenced by Coker.
	In addition, while Avery et al. may prefer the silica gel-water working pair, the selection of an ammonia-water working pair for the refrigeration unit would have been obvious because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP § 2123.
	Applicant (at page 10, second paragraph) further argues,
“The PTO further rejects independent claims 15 and 25 as allegedly being unpatentable over Pinto in view of Avery and Coker, as well as over Bauer in view of Avery and Coker.  Although Pinto and Bauer may disclose chemical plants for the production of ammonia and methanol, respectively, Pinto and Bauer are totally silent at least with respect to claimed refrigeration system, heat exchanger, and the related connections.
One having ordinary skill in the art aiming at improving the chemical plant disclosed in Pinto or Bauer would have not considered Avery in an obvious manner because the latter document is not concerned with a chemical plant and even less with a chemical plant of the same type. Indeed, one having ordinary skill in the art would have disregarded Avery.
Even assuming arguendo that Avery is combinable with Pinto or Bauer also in view of Coker, one having ordinary skill in the art would have not been able to arrive in an obvious manner to the claimed subject matter for at least the reasons set forth above, which includes that the PTO is impermissibly using hindsight.”
The Office respectfully disagrees.
	Pinto (see Figure) discloses an ammonia production plant comprising a steam system (see column 9, line 56 to column 10, line 20) including one or more steam producers (i.e., boilers 30, 36, 50 connected to a steam drum 100), steam users (i.e., steam turbines 104, 114, 118), and at least one steam condenser (i.e., means for producing the condensate (not shown) to be recovered and de-aerated for use as boiler feed water; see column 10, lines 14-20).  Pinto further discloses that the ammonia production plant comprises process units requiring refrigeration/cooling, including units for cooling the make-up synthesis gas (i.e., for conducting cryogenic fractionation at unit 73, see column 9, lines 17-24), and units for cooling the ammonia-containing product (i.e., cooling stages (not shown) for cooling the reacted gas containing ammonia, and condensation of the overhead in a distillation plant (not shown); see column 9, lines 42-55).
	Bauer et al. discloses a methanol production plant comprising a steam system including one or more steam producers (i.e., steam generators 12, FIG. 1; steam generation E, FIG. 3; a gas heated steam boiler, FIG. 5), steam users (i.e., steam turbines 14, FIG. 1; turbine & generator, FIG. 5), and at least one steam condenser (i.e., condensers, shown but not labeled, respectively downstream of the turbines 14, FIG. 1; the condensate being returned to the steam producer, FIG. 1 and 5).  Bauer et al. further discloses that the chemical plant comprises a refrigeration system (i.e., refrigerating machines; see page 2, lines 113-118) and process units that require cooling or refrigeration (e.g., cooling water for indirect condensation stages, see page 2, lines 21-30; refrigeration for splitting gas from the Rectisol plant, operating at around 100 °K, see page 2, lines 75-79; condensation A, FIG. 3).
	Therefore, Pinto and Bauer et al. both disclose chemical plants which utilize steam turbines and refrigeration systems in the production of the chemical products.
	Avery et al. further discloses that the invention relates generally to steam turbines and the utilization of low-quality heat from the exhaust of the steam turbines as a heat input to a refrigeration system in order to improve heat utilization efficiency (see paragraphs [0001]-[0003]).  The heat input to the refrigeration system is achieved by providing a heat exchanger (i.e., a chiller heat exchanger 36) arranged to intercept at least part of a steam flow from the steam turbines (i.e., the exhaust steam through outlets 25, 26) that is directed to a steam condenser 15, wherein the heat exchanger 36 transfers the heat obtained from the steam flow to a working fluid of the refrigeration unit in the refrigeration system (i.e., heat is transferred to a substance comprising a working pair of the adsorption chiller 40 via a heated fluid 38 produced at the chiller heat exchanger 36).
	It would have been obvious for one of ordinary skill in the art to apply the teachings of Avery et al. to the chemical plants of Pinto and Bauer, which utilize steam turbines and refrigeration systems in the production of the chemical products, because it is common knowledge in the art that a chemical engineer would seek known solutions to improve the heat utilization efficiency of the chemical plant.
Furthermore, in response to Applicant's argument that Avery et al. is nonanalogous art (see paragraph bridging pages 8-9 of the response), it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
In this case, while Avery et al. does not specifically disclose a “chemical plant”, one of ordinary skill in the art would have considered the teachings of Avery et al. to be reasonably pertinent to the particular problem with which Applicant was concerned; namely, the problem of improving the efficiency of a plant that utilizes steam systems and refrigeration systems.  For instance, Applicant (see specification at page 2, lines 1-5) states, 
“Said steam exhaust condenser is cooled by means of cooling water or air.  The heat liberated by condensation of the exhaust steam is removed by said medium and then discharged to the environment, which is disadvantageous from an efficiency point of view because a considerable amount of energy is lost.”  
Applicant’s invention addresses this problem in a way that is similar to Avery et al., wherein (see specification at page 3, lines 1-7),
“The idea underlying the invention is to use the heat of the steam sent to the exhaust condenser as a heat input for an absorption machine, which may be advantageously used in a chemical plant (e.g., an ammonia plant) to improve its efficiency.  Despite its low temperature, the steam fed to the exhaust condenser is still useful to provide a heat input for said absorption machine.  Accordingly, the heat content of the steam is efficiently recovered within the process, instead of being entirely discharged to ambient.”
Lastly, in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Objections
Claim 23 is objected to because “last” (at line 3) should be changed to --least--. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 18-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto (US 4,213,954) in view of Avery et al. (US 2011/0056219) and Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644).
Regarding claims 15, 22, 23, and 25, Pinto discloses a chemical plant suitable for synthesis of ammonia (see Figure), said chemical plant comprising:
a front-end section (i.e., an upstream section comprising a reforming furnace including a reformer tube 22 and a secondary reformer 28) for generation of a make-up synthesis gas; and 
a synthesis section (i.e., a downstream section including ammonia synthesis reactors 78 and 84) for conversion of the make-up synthesis gas into an ammonia-containing product; 
wherein the generation of the make-up synthesis gas takes place by reforming of a hydrocarbon feedstock (i.e., natural gas, through line 25), and said reforming take place in a presence of process air (i.e., air supplied at line 112 to the secondary reformer 28).  
Pinto further discloses that the chemical plant comprises a steam system (see column 9, line 56 to column 10, line 20) including one or more steam producers (i.e., boilers 30, 36, 50 connected to a steam drum 100), steam users (i.e., steam turbines 104, 114, 118), and at least one steam condenser (i.e., means for producing the condensate (not shown) to be recovered and de-aerated for use as boiler feed water; see column 10, lines 14-20).  
Pinto further discloses that the chemical plant comprises process units that require cooling/refrigeration, including units for cooling the make-up synthesis gas (i.e., for conducting cryogenic fractionation at unit 73, see column 9, lines 17-24), and units for cooling the ammonia-containing product (i.e., cooling stages (not shown) for cooling the reacted gas containing ammonia, and condensation of the overhead in a distillation plant (not shown); see column 9, lines 42-55).
Pinto fails to disclose that said cooling/refrigeration requirement is fulfilled by a refrigeration system that includes at least one absorption refrigeration unit; or that the chemical plant further comprises a heat exchanger arranged to intercept at least part of a steam flow directed to said steam condenser, said heat exchanger transferring heat to a working fluid of said at least one absorption refrigeration unit to provide at least part of a heat input required for operation of the refrigeration system.
Pinto also fails to disclose a method of revamping said chemical plant, wherein the method comprises installing an absorption refrigeration unit to a refrigeration system; and installing a heat exchanger arranged to intercept at least a part of the steam flow directed to the at least one steam condenser; said heat exchanger transferring heat to a working fluid of the absorption refrigeration unit to provide at least part of a heat input required for operation of the refrigeration system.
	Avery et al. discloses an apparatus (see FIG. 1; paragraphs [0015]-[0026]) comprising:
a refrigeration system including at least one adsorption refrigeration unit (i.e., an adsorption chiller system 12 including an adsorption chiller 40; see also FIG. 2);
a steam system including one or more steam producers (i.e., a source of steam 14; see paragraph [0017]), steam users (i.e., steam turbines 10 including a high-pressure turbine 17, an intermediate-pressure turbine 20, and a low-pressure turbine 23; paragraph [0016]), and at least one steam condenser (i.e., a condenser 15); and
a heat exchanger (i.e., a chiller heat exchanger 36) arranged to intercept at least part of a steam flow (i.e., exhaust steam through outlets 25, 26) directed to the steam condenser 15, said heat exchanger 36 transferring heat to a working fluid of said at least one adsorption refrigeration unit (i.e., heat is transferred to a substance comprising a working pair of the adsorption chiller 40 via a heated fluid 38 produced at the chiller heat exchanger 36) to provide at least part of a heat input required for operation of said refrigeration system.
	Avery et al. (see paragraph [0022]) discloses that the working fluid preferably comprises a silica gel-water working pair.  Avery et al., however, also discloses,
“Adsorption chillers may also utilize other substances as the working pair, such as water and zeolite, ammonia and water, hydrogen and certain metal hydrides, activated carbon and a number of fluids, are a few of the available working pairs.” 
	As recognized in the art, a refrigeration unit that uses ammonia and water as the working fluid is known as an absorption refrigeration unit (see Coker at page 631, under “Types of Refrigeration Systems”; also, page 644, under the heading “Absorption Refrigeration”). 
	Avery et al. therefore discloses that the working fluid may alternatively comprise an ammonia and water working pair, and as such, the refrigeration unit will instead comprise an absorption refrigeration unit.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a refrigeration system including at least one absorption refrigeration unit (i.e., a unit using an ammonia and water working pair) and a heat exchanger arranged to intercept at least part of a steam flow directed to the steam condenser and transfer heat obtained from the steam flow to the working fluid of said at least one absorption refrigeration unit in the chemical plant of Pinto because the refrigeration system and the heat exchanger, arranged at a location intermediate the steam users and the at least one steam condenser, would enable a portion or all of the exhausted steam that is currently expelled as waste from the steam users (steam turbines) to be used as heat input to the refrigeration system, and thereby improve the heat utilization efficiency of the plant, as taught by Avery et al. (see, e.g., paragraphs [0002]-[0003]).
	Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to revamp the chemical plant of Pinto by installing a refrigeration system with an absorption refrigeration unit (i.e., a unit using an ammonia and water working pair) and installing a heat exchanger arranged to intercept at least part of a steam flow directed to the steam condenser and transfer heat obtained from the steam flow to the working fluid of the absorption refrigeration unit because the refrigeration system and the heat exchanger, arranged between the existing steam users (steam turbines) and the existing at least one steam condenser, would enable a portion or all of the exhausted steam that is currently expelled as waste from the steam users to be used as a heat input to a refrigeration system, and thereby improve the heat utilization efficiency of the plant, as taught by Avery et al. (see, e.g., paragraphs [0002]-[0003]).
	Regarding claims 18 and 19, the modified chemical plant of Pinto et al. meets the claims because the recitation of a specific temperature range for the steam at an inlet of the heat exchanger is considered a process limitation that does not impart further patentable weight (structure) to the apparatus claims.  See MPEP §§ 2114, 2115.
	Regarding claim 20, Avery et al. discloses that the working fluid of the at least one absorption refrigeration unit may include a binary solution of a refrigerant and an absorbent (i.e., a working pair comprising ammonia (as the refrigerant) and water (as the absorbent); see paragraph [0022]).
	Regarding claim 21, Avery et al. (at paragraph [0022]) discloses that other working fluids may be used, but fails to disclose a working fluid that specifically comprises a binary solution including lithium bromide and water.
	Coker, however, discloses that, “The two most common industrial absorption-type refrigeration systems are (1) aqua-ammonia and (2) lithium bromide-water,” (see page 644, under the heading “Absorption Refrigeration”).  Coker further discloses that the selection of a particular working fluid for the refrigeration unit will depend on given temperature level and heat load requirements; wherein, when temperature levels greater than 0 °C are required, a lithium bromide solution is appropriate, and when temperature levels between -1.1 °C and -40 °C are required, an ammonia and water working fluid is appropriate (see page 631, under the heading “1. Temperature Level of Evaporating Refrigerant”).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively select a binary solution including lithium bromide and water for the working fluid of the at least one absorption refrigeration unit in the modified chemical plant of Pinto et al., on the basis of suitability for the temperature level and heat load requirements of the chemical plant, because a lithium bromide and water-based absorption refrigeration unit was considered one of the two most common types of absorption refrigeration units in use, and a lithium bromide and water working fluid would have been appropriate when temperature levels greater than 0 °C are required, as taught by Coker.
Regarding claims 26 and 27, Avery et al. (see paragraph [0021]) further discloses that the method comprises installing the heat exchanger 36 at a location that is between the existing steam users (i.e., steam turbines 10) and the existing steam condenser 15.  As shown in FIG. 1, a steam duct (i.e., the duct connecting an exhaust steam outlet 25, 26 to an inlet of the heat exchanger 36) directs steam from the steam users 10 to the heat exchanger, and the heat exchanger 36 is located in proximity to the steam condenser 15.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to either: i) remove a steam duct originally directed to the steam condenser 15, install a new steam duct of smaller length, and install the heat exchanger 36 between the newly installed steam duct and the steam condenser 15; or ii) remove a portion of a steam duct directed to the steam condenser 15, said portion being in proximity to the steam condenser 15, and install the heat exchanger 36 in the place of said removed portion, in the modified method of Pinto because such steps would have been evident to a mechanical engineer in the art for enabling the disclosed installation of the heat exchanger 36 at its required location between the existing steam users 10 and the existing steam condenser 15, with the heat exchanger 36 being positioned in proximity to the existing steam condenser 15 (see FIG. 1).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pinto (US 4,213,954) in view of Avery et al. (US 2011/0056219) and Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644), as applied to claim 15 above, and further in view of Yoshimura et al. (JP 2000-283660).
Avery et al. (FIG. 1) does not specifically disclose that the heat exchanger 36 is fitted within a steam duct directed to the at least one steam condenser 15.
	Yoshimura et al. discloses an apparatus (see FIG. 1-9) comprising a steam user (i.e., steam turbine 19); at least one steam condenser (i.e., the region comprising tube groups 22 including heat exchange tubes 21, on which steam is condensed); and a heat exchanger (i.e., a low pressure feed water heater 20) arranged to intercept at least part of a steam flow (i.e., from exhaust part 24 of the steam turbine 19) directed to the steam condenser; said heat exchanger 20 being fitted within a steam duct (i.e., a duct defined by the upper portion of the body 18) directed to the at least one steam condenser 21,22.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fit the heat exchanger within a steam duct directed to the at least one steam condenser, in the manner taught by Yoshimura et al., in the modified chemical plant of Pinto because such construction would improve the flow of steam to the condenser via the heat exchanger and suppress the pressure loss in the steam exhausted from the steam user (steam turbine), thereby improving the condensing performance and power generation efficiency (see paragraphs [0010]-[0014]).
Claim 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto (US 4,213,954) in view of Avery et al. (US 2011/0056219) in view of Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644), as applied to claims 15 and 25 above, and further in view of Sanada et al. (JP 05-045019).
Avery et al. further discloses that the heat exchanger 36 may be any type of conventional heat exchanger, such as a shell and tube heat exchanger (see paragraph [0020]).  Avery et al. also discloses that a heated fluid 38, such as heated water or other heated fluids, may be produced by the heat exchanger (see paragraph [0020]).  Avery et al., however, fails to disclose that the heat exchanger 36 includes a coil or tube bundle internally traversed by the working fluid, wherein the heat exchanger includes an inlet and an outlet for the working fluid.
Sanada et al. discloses an apparatus (see FIG. 1; translation) comprising: a refrigeration system including an absorption refrigeration unit (i.e., an absorption refrigerating machine including an absorber 21; see paragraph [0007]); a steam system (see paragraph [0006]) including a steam producer (i.e., a boiler 1 for generating high pressure steam), a steam user (i.e., a steam turbine 2 which converts steam energy into power energy), and a steam condenser (i.e., condenser 4); and a heat exchanger 5 (see paragraph [0007]) arranged capture heat from the steam exhausted from the steam user; said heat exchanger 5 transferring heat to a working fluid of the at least one absorption refrigeration unit (i.e., a working fluid comprising a LiBr solution 22 from the absorber 21, fed by a solution pump 24 to the heat exchanger 5) to provide at least part of a heat input required for operation of the refrigeration system; said heat exchanger 5 including a coil/tube having an inlet and an outlet for the working fluid 22.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat exchanger in the revamped chemical plant of Pinto to comprise a coil or tube bundle having an inlet and an outlet for a flow of the working fluid, in the manner taught by Sanada et al., because flowing the working fluid through the heat exchanger would allow for a reduction in the size of a heat exchanger portion of a regenerator in the refrigeration system and improve the efficiency of the system (see paragraph [0011]).
Claims 15, 18-21, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (GB 2015025 A) in view of Avery et al. (US 2011/0056219) and Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644).
Regarding claims 15, 24, and 25, Bauer et al. discloses a chemical plant for the production of methanol (see FIG. 1-5) comprising:
a methanol synthesis section (i.e., at a CH3OH synthesis reactor, FIG. 2);
a steam system including one or more steam producers (i.e., steam generators 12, FIG. 1; steam generation E, FIG. 3; a gas heated steam boiler, FIG. 5), steam users (i.e., turbines 14, FIG. 1; turbine & generator, FIG. 5), and at least one steam condenser (i.e., condensers, shown but not labeled, respectively downstream of the turbines 14, FIG. 1; the condensate being returned to the steam producer, FIG. 1 and 5); and
a refrigeration system (i.e., refrigerating machines; see page 2, lines 113-118) and process units that require cooling or refrigeration (e.g., cooling water for indirect condensation stages, see page 2, lines 21-30; refrigeration for splitting gas from the Rectisol plant, operating at around 100 °K, see page 2, lines 75-79; condensation A, FIG. 3).
	Bauer et al. fails to disclose that the refrigeration system includes at least one absorption refrigeration unit; or that the chemical plant further comprises a heat exchanger arranged to intercept at least part of a steam flow directed to said steam condenser, said heat exchanger transferring heat to a working fluid of said at least one absorption refrigeration unit to provide at least part of a heat input required for operation of the refrigeration system.
Bauer et al. also fails to disclose a method of revamping said chemical plant, wherein the method comprises installing an absorption refrigeration unit to the refrigeration system; and installing a heat exchanger arranged to intercept at least a part of the steam flow directed to the at least one steam condenser; said heat exchanger transferring heat to a working fluid of the absorption refrigeration unit to provide at least part of a heat input required for operation of the refrigeration system.
Avery et al. discloses an apparatus (see FIG. 1; paragraphs [0015]-[0026]) comprising:
a refrigeration system including at least one adsorption refrigeration unit (i.e., an adsorption chiller system 12 including an adsorption chiller 40; see also FIG. 2);
a steam system including one or more steam producers (i.e., a source of steam 14; see paragraph [0017]), steam users (i.e., steam turbines 10 including a high-pressure turbine 17, an intermediate-pressure turbine 20, and a low-pressure turbine 23; paragraph [0016]), and at least one steam condenser (i.e., a condenser 15); and
a heat exchanger (i.e., a chiller heat exchanger 36) arranged to intercept at least part of a steam flow (i.e., exhaust steam through outlets 25, 26) directed to said steam condenser 15, said heat exchanger 36 transferring heat to a working fluid of said at least one adsorption refrigeration unit (i.e., heat is transferred to a substance comprising a working pair of the adsorption chiller 40 via a heated fluid 38 produced at the chiller heat exchanger 36) to provide at least part of a heat input required for operation of said refrigeration system.
	Avery et al. (see paragraph [0022]) discloses that the working fluid preferably comprises a silica gel-water working pair.  Avery et al., however, also discloses,
“Adsorption chillers may also utilize other substances as the working pair, such as water and zeolite, ammonia and water, hydrogen and certain metal hydrides, activated carbon and a number of fluids, are a few of the available working pairs.”
	As recognized in the art, a refrigeration unit that uses ammonia and water as the working fluid is known as an absorption refrigeration unit (see Coker at page 631, under “Types of Refrigeration Systems”; also, page 644, under the heading “Absorption Refrigeration”). 
	Avery et al. therefore discloses that the working fluid may alternatively comprise an ammonia and water working pair, and as such, the refrigeration unit instead comprises an absorption refrigeration unit.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a refrigeration system that includes at least one absorption refrigeration unit (i.e., a unit which uses an ammonia and water working pair) and a heat exchanger arranged to intercept at least part of a steam flow directed to the steam condenser and transfer heat obtained from the steam flow to the working fluid of said at least one absorption refrigeration unit in the chemical plant of Bauer et al. because the refrigeration system and the heat exchanger, arranged at a location intermediate the steam users (steam turbines) and the at least one steam condenser, would enable a portion or all of the exhausted steam that is currently expelled as waste from the steam users to be used as heat input to the refrigeration system, and thereby improve the heat utilization efficiency of the plant, as taught by Avery et al. (see, e.g., paragraphs [0002]-[0003]).
Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to revamp the chemical plant of Bauer et al. by installing a refrigeration system with an absorption refrigeration unit (i.e., a unit using an ammonia and water working pair) and installing a heat exchanger to intercept at least part of a steam flow directed to the steam condenser and transfer heat obtained from the steam flow to the working fluid of the absorption refrigeration unit, because the refrigeration system and the heat exchanger, arranged between the existing steam users (steam turbines) and the existing at least one steam condenser, would enable a portion or all of the exhausted steam that is currently expelled as waste from the steam users to be used as heat input to the refrigeration system, and thereby improve the heat utilization efficiency of the plant, as taught by Avery et al. (see, e.g., paragraphs [0002]-[0003]).
Regarding claims 18 and 19, the modified chemical plant of Bauer et al. meets the claims because the recitation of a specific temperature range for the steam at an inlet of the heat exchanger is considered a process limitation that does not impart further patentable weight (structure) to the apparatus claims.  See MPEP §§ 2114, 2115.
	Regarding claim 20, Avery et al. discloses that the working fluid may include a binary solution of a refrigerant and an absorbent (i.e., a working pair comprising ammonia (as the refrigerant) and water (as the absorbent); see paragraph [0022]).
	Regarding claim 21, Avery et al. (at paragraph [0022]) discloses that other working fluids may be used, but fails to disclose a working fluid that specifically comprises a binary solution including lithium bromide and water.
	Coker, however, discloses that, “The two most common industrial absorption-type refrigeration systems are (1) aqua-ammonia and (2) lithium bromide-water,” (see page 644, under the heading “Absorption Refrigeration”).  Coker further discloses that the selection of a particular working fluid for the refrigeration unit will depend on given temperature level and heat load requirements; wherein, when temperature levels greater than 0 °C are required, a lithium bromide solution is appropriate, and when temperature levels between -1.1 °C and -40 °C are required, an ammonia and water working fluid is appropriate (see page 631, under the heading “1. Temperature Level of Evaporating Refrigerant”).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively select a binary solution including lithium bromide and water for the working fluid of the at least one absorption refrigeration unit in the modified chemical plant of Bauer et al., on the basis of suitability for the temperature level and heat load requirements of the chemical plant, because a lithium bromide and water-based absorption refrigeration unit was considered one of the two most common types of absorption refrigeration units in use, and a lithium bromide and water working fluid would have been appropriate when temperature levels greater than 0 °C are required, as taught by Coker.
Regarding claims 26 and 27, Avery et al. (see paragraph [0021]) further discloses that the method comprises installing the heat exchanger 36 at a location that is between the existing steam users (i.e., steam turbines 10) and the existing steam condenser 15.  As shown in FIG. 1, a steam duct (i.e., the duct connecting an exhaust steam outlet 25, 26 to an inlet of the heat exchanger 36) directs steam from the steam users 10 to the heat exchanger, and the heat exchanger 36 is located in proximity to the steam condenser 15.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to either: i) remove a steam duct originally directed to the steam condenser 15, install a new steam duct of smaller length, and install the heat exchanger 36 between the newly installed steam duct and the steam condenser 15; or ii) remove a portion of a steam duct directed to the steam condenser 15, said portion being in proximity to the steam condenser 15, and install the heat exchanger 36 in the place of said removed portion, in the modified method of Bauer et al. because such steps would have been evident to a mechanical engineer in the art for enabling the disclosed installation of the heat exchanger 36 at its required location between the existing steam users 10 and the existing steam condenser 15, with the heat exchanger 36 being positioned in proximity to the existing steam condenser 15 (see FIG. 1).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (GB 2015025 A) in view of Avery et al. (US 2011/0056219) and Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644), as applied to claim 15 above, and further in view of Yoshimura et al. (JP 2000-283660).
Avery et al. (FIG. 1) does not specifically disclose that the heat exchanger 36 is fitted within a steam duct directed to the at least one steam condenser 15.
Yoshimura et al. discloses an apparatus (see FIG. 1-9) comprising a steam user (i.e., steam turbine 19); at least one steam condenser (i.e., the region comprising tube groups 22 including heat exchange tubes 21, on which steam is condensed); and a heat exchanger (i.e., a low pressure feed water heater 20) arranged to intercept at least part of a steam flow (i.e., from exhaust part 24 of the steam turbine 19) directed to the steam condenser; said heat exchanger 20 being fitted within a steam duct (i.e., a duct defined by the upper portion of the body 18) directed to the at least one steam condenser 21,22.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fit the heat exchanger within a steam duct directed to the at least one steam condenser, in the manner taught by Yoshimura et al., in the modified chemical plant of Bauer et al. because such construction would improve the flow of steam to the condenser via the heat exchanger and suppress a pressure loss in the steam exhausted from the steam user (steam turbine), thereby improving the condensing performance and power generation efficiency (see paragraphs [0010]-[0014]).
Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (GB 2015025 A) in view of Avery et al. (US 2011/0056219) and Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644), as applied to claims 15 and 25 above, and in further view of Sanada et al. (JP 05-045019).
Avery et al. discloses that the heat exchanger 36 may be any conventional heat exchanger, such as a shell and tube heat exchanger (see paragraph [0020]).  Avery et al. also discloses that a heated fluid 38, such as heated water or other heated fluids, may be produced by the heat exchanger (see paragraph [0020]).  Avery et al., however, fails to disclose that the heat exchanger 36 includes a coil or tube bundle internally traversed by the working fluid, wherein the heat exchanger includes an inlet and an outlet for the working fluid.
Sanada et al. discloses an apparatus (see FIG. 1; translation) comprising: a refrigeration system including an absorption refrigeration unit (i.e., an absorption refrigerating machine including an absorber 21; see paragraph [0007]); a steam system (see paragraph [0006]) including a steam producer (i.e., a boiler 1 for generating high pressure steam), a steam user (i.e., a steam turbine 2 which converts steam energy into power energy), and a steam condenser (i.e., condenser 4); and a heat exchanger 5 (see paragraph [0007]) arranged capture heat from the steam exhausted from the steam user; said heat exchanger 5 transferring heat to a working fluid of the at least one absorption refrigeration unit (i.e., a working fluid comprising a LiBr solution 22 from the absorber 21, fed by a solution pump 24 to the heat exchanger 5) to provide at least part of a heat input required for operation of the refrigeration system; said heat exchanger 5 including a coil/tube having an inlet and an outlet for the working fluid 22.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat exchanger in the revamped chemical plant of Bauer et al. to comprise a coil or tube bundle having an inlet and an outlet for a flow of the working fluid, in the manner taught by Sanada et al., because flowing the working fluid through the heat exchanger would allow for a reduction in the size of a heat exchanger portion of a regenerator in the refrigeration system and improve the efficiency of the system (see paragraph [0011]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774